Case 1:17-cr-00216-RJS Document 53 Filed 12/12/19 Page 1 of 1

@ SULLIVAN|BRILL per

ATTORNEYS AT LAW po, BROADWAY, 17TH FLOOR
fr : ~ NEM TGRK, AT eas...

     
 

wr (B12) §$55-1000°

fl . - FAK? (212) 562-1063
December 12, 2019 It ICUMENT
}) I TMT Ve ‘Cm
io SONICS
Honorable Richard J. Sullivan ie
United States Circuit Judge for the Second Circuit | DATE (ete Tk)

40 Foley Square
New York, New York 10007

Re: United States of America v. DeJahn McBean
Ind. No.: 17 Cr. 216 (RJS)

Dear Judge Sullivan:

Mr. McBean is before Your Honor on charges that he violated his Supervised
Release (VOSR). Yesterday, I appeared for Mr. McBean in White Plains Supreme
Court for a status conference. The Court adjourned the matter until Wednesday,
December 18 for a possible disposition.

Therefore, after conferring with the government, we respectfully request that
Your Honor set another control date for on or before December 19, 2019 so that we
can submit a joint letter advising the Court of the status of the case, and propose
next steps for the VOSR matter. Mr. McBean remains in custody.

Thank you for your consideration.

Sincerely,

IT IS HEREBY ORDERED THAT defense counsel shall SULLIVAN & BRILL, LLP
update the Court as to the status of the state ¢
court proceeding no later than December 19,

2019.

$0 ORDERED _¢ 22. By: Steven Brill

Dated: | 2 12 2/9 Recraney oo

  

 
